DETAILED ACTION
The following is a Final Office Action in response to communications filed February 19, 2021.  Claims 1, 4–8, 11–15, and 18–20 are amended.  Currently, claims 1–20 are pending.

Response to Amendment/Arguments
Applicant’s amendments are sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Accordingly, the previous rejection of claims under 35 U.S.C. 112(a) is withdrawn.
Applicant’s amendments are further sufficient to overcome the previous rejection of claims 4–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims under 35 U.S.C. 112(b) is withdrawn.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant first asserts that the claims are not directed to an abstract idea in view of DDR Holdings because the present invention improves the effectiveness of responses transmitted within live chat interfaces and addresses a challenge that is particular to the Internet.  Examiner disagrees.  The scope of the claims, as currently presented, does not address technical issues associated live chat interfaces.  Instead, the pending claims address issues associated with rating customer representatives 
Applicant next asserts that, in view of McRO, the pending claims integrate the abstract idea into a practical application under Step 2A Prong Two because the claims reflect an improvement in natural language systems.  Examiner disagrees.  As noted above, the pending claims address business issues associated with evaluating customer representatives, and in addressing these business issues, the pending claims rely on generic computing technology as a tool to perform the recited abstract idea.  As a result, unlike the claims of McRO, which improved computer-related technology, the pending claims improve the business process for rating customer representatives without improving the associated technology.  Accordingly, Applicant’s remarks are not persuasive.
Finally, Applicant asserts that, in view of BASCOM, the pending claims amount to significantly more than the abstract idea under Step 2B because the claims reflect an improvement in natural language systems.  Examiner disagrees.  Again, as noted above, the pending claims address business issues associated with evaluating customer representatives, and in addressing these business issues, the pending claims rely on generic computing technology as a tool to perform the recited abstract idea.  As a result, unlike the claims of BASCOM
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are directed to newly amended claim language.  The rejection of claims under 35 U.S.C. 103, as asserted herein, is updated to address the newly amended claim language, and as a result, Examiner directs Applicant to the relevant analysis below.  

Claim Objections
Claims 6, 7, 13, 14, and 20 are objected to because of the following informalities:  
Claims 6, 7, 13, 14, and 20 recite multiple instances of “the rating”.  However, independent claims 1, 8, and 15 previously recite “the customer representative rating”.  As a result, Examiner recommends amending claims 6, 7, 13, 14, and 20 to recite “the customer representative rating”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “the customer representative” in the “rating” element.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, claims 1, 8, and 15 are interpreted as reciting “rating [[the]] a customer representative”.
Claims 2, 9, and 16 recite “combining data collected for a single customer representative based on a personal identification number associated with the customer representative”.  Claims 1, 8, and 15, however, previously recite “the customer representative”.  As a result, the scope of claims 2, 9, and 15 is indefinite because it is unclear whether Applicant intends for the “single customer representative” and “the customer representative” of claims 2, 9, and 15 to reference the “customer representative” of claims 1, 8, and 15 or intends to introduce a second, different customer representative.  For purposes of examination, claims 2, 9, and 15 are interpreted as reciting “combining data collected for the customer representative based on a personal identification number associated with the customer representative”.
Claims 6, 7, 13, 14, and 20 recite “wherein obtaining the rating further comprises”.  However, claims 1, 8, and 15, as amended, no longer recite a step for “obtaining a rating”.  As a result, the scope of claims 6, 7, 13, 14, and 20 is indefinite because it is unclear which element of claims 1, 8, and 15 Applicant intends to modify.  For purposes of examination, claims 6, 7, 13, 14, and 20 are interpreted as reciting “wherein the customer representative further comprises”.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations reciting “aggregating the one or more multi-dimensional success vectors”; “rating the customer representative by utilizing the one or more multi-dimensional success vectors and one or more machine learning models”; and “applying at least one filter to the one or more multi-dimensional success vectors to view the customer representative rating.”
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the limitations describe certain methods of organizing human activity related to commercial interactions associated with business relations and/or managing personal behavior or relationships or interactions between people because the elements recite a process for rating a customer representative based on customer interactions.  Further, the “aggregating”, and “rating” elements further describe mathematical concepts because the elements describe mathematical vector relationships and/or calculations in view of the Specification.  Still further, the “applying” element describes a mental process because filtering vectors describes an evaluation that could be practically 
Claims 8 and 15 recite substantially similar limitations to those presented with respect to claim 1.  As a result, claims 8 and 15 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Similarly, claims 3–7, 10–14, and 17–20 and the “combining” element of claims 2, 9, and 16 recite an abstract idea for the same reasons as stated above with respect to claim 1.  Specifically, the elements of claims 3–7, 10–14, and 17–20 and the “combining” element of claims 2, 9, and 16 describe certain methods of organizing human activity, mathematical concepts, and/or mental processes because the elements describe a process for rating a customer service representative interaction using mathematical operations and/or functions that could be practically performed in the mind.  As a result, claims 2–7, 9–14, and 16–20 also recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea.  The additional elements of claim 1 include steps for receiving a chat transcript and receiving at least one business priority.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional elements amount to no more than insignificant extrasolution activities to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.

Claims 3–7, 10–14, and 17–20 do not recite any additional elements beyond those recited with respect to independent claims 1, 8, and 15.  As a result, claims 3–7, 10–14, and 17–20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2, 9, and 16 recite additional elements for “storing” in a database and “viewing” data.  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the database is a generic computing element merely used as a tool to perform the abstract idea and the remaining additional elements amount to no more than insignificant extrasolution activities to the judicial exception.  As a result, claims 2, 9, and 16 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.

As noted above, claims 8 and 15 include substantially similar limitations to those presented with respect to claim 1.  Although claim 8 further includes additional elements of one or more processors, one or more computer-readable memories, and one or more computer-readable tangible storage medium; and claim 15 further includes additional elements of one or more non-transitory computer-readable storage media and a processor, the additional elements do not amount to significantly more than the abstract idea because the additional elements are generic computing elements that amount to no more than using a computer as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 8 and 15 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.

Claims 2, 9, and 16 recite additional elements for “storing” in a database and “viewing” data.  The additional elements do not amount to significantly more than the abstract idea because the database is a generic computing element merely used as a tool to perform the abstract idea and the remaining additional elements amount to no more than well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II) and Applicant’s Specification (see e.g., Spec. ¶¶ 77, 115).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 2, 9, and 16 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1–4, 6–11, 13–18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. 2018/0091654) in view of Shaffer et al. (U.S. 2015/0215463), and in further view of Lev-Tov et al. (U.S. 2017/0300499).
	Claims 1, 8, and 15:  Miller discloses a method for customer representative ratings, the method comprising: 
receiving a chat transcript (See paragraphs 74 and 76, wherein an interaction transcript is received) with one or more tags (See paragraphs 82–83, wherein the transcript is tagged) and one or more multi-dimensional success vectors (See paragraphs 82–83, wherein one or more word n-gram vectors are associated with the transcript); 
aggregating the one or more multi-dimensional success vectors (See paragraphs 84–85 and 89, wherein features are extracted from the word n-gram vectors and aggregated into a feature vector); 
rating the interaction by utilizing the one or more multi-dimensional success vectors and one or more machine learning models (See paragraphs 94–98, wherein the extracted dimensions are used in combination with a learning model to rate the interaction); and 
applying at least one filter to the one or more multi-dimensional success vectors to view the rating (See paragraph 94, wherein the learning algorithm features are selected according to business policies of an organization; paragraph 96, wherein feature selection may be used to reduce dimensionality; and paragraphs 97–98, wherein the dimensions are utilized to produce an interaction score).

Shaffer discloses receiving at least one business priority (See paragraph 87, wherein business priorities are selected to determine an overall rating as a weighted average); 
rating the customer representative by utilizing the one or more dimensions (See paragraph 87, wherein an agent is rated utilizing a plurality of success dimensions); and
applying at least one filter to the one or more dimensions to view the customer representative rating (See paragraph 87, wherein a weighted average of rating dimensions is used to determine an overall agent competency rating, and wherein a given dimension may implicitly be weighted as 0 such that dimensions may be filtered).
Miller discloses a system directed to evaluating and managing quality in a contact center.  Similarly, Shaffer discloses a system for predicting an agent rating in order to route calls.  Each reference discloses a system of rating agents in a call center.  The technique of receiving business priorities and rating the representative is applicable to the system of Miller as they both share characteristics and capabilities, namely, they are directed to rating call agents.
One of ordinary skill in the art would have recognized that applying the known technique of Shaffer would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Shaffer to the teachings of Miller would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate call agent ratings into similar systems.  Further, applying business priorities and 
Lev-Tov discloses receiving a chat transcript with one or more tagged triplets (See paragraphs 17 and 130, in view of paragraph 74, wherein an interaction is separated into tagged triplets); and
normalizing the one or more dimensions (See paragraphs 8 and 87, wherein a similarity metric is normalized).
As noted above, Miller discloses a system directed to evaluating and managing quality in a contact center, and Shaffer discloses a system for predicting an agent rating in order to route calls.  Similarly, Lev-Tov discloses a system directed to quality monitoring in a contact center using interaction analysis.  Each reference discloses a system of evaluating interactions.  The technique of utilizing tagged triplets and normalization is applicable to the systems of Miller and Shaffer as they each share characteristics and capabilities, namely, they are directed to evaluating interactions.
One of ordinary skill in the art would have recognized that applying the known technique of Lev-Tov would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Lev-Tov to the teachings of Miller and Shaffer would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate interaction evaluations into similar systems.  Further, applying tagged triplets and normalization to Miller and Shaffer would have been 
Claims 2, 9, and 16:  Although Miller discloses an identification number associated with a customer representative (See paragraph 72, wherein agent identifiers are disclosed), Miller does not expressly disclose the remaining elements of claim 2.
Shaffer discloses combining data collected for a single customer representative based on an identification associated with the customer representative (See paragraph 87, wherein the overall rating is computed from specific ratings associated with a single agent; and see paragraph 86, wherein agents are identified); 
storing data collected for the customer representative in a customer representative database (See paragraph 87, wherein agent ratings are stored in a database); and 
viewing aggregated data collected for the customer representative (See FIG. 4).
One of ordinary skill in the art would have recognized that applying the known technique of Shaffer would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  
Claims 3, 10, and 17:  Miller discloses the method of claim 1, wherein receiving at least one business policy further comprises: tagging the one or more multi-dimensional success vectors based on one or more business policies (See paragraph 94, wherein the learning algorithm features are selected according to business policies of an organization, and paragraph 96, wherein feature selection may be used to reduce dimensionality; and see paragraph 83, wherein features are tagged).  Miller does not expressly disclose business priorities.

One of ordinary skill in the art would have recognized that applying the known technique of Shaffer would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 4, 11, and 18:  Miller discloses the method of claim 1, wherein applying the at least one filter to the one or more multi-dimensional success vectors further comprises: focusing the one or more multi-dimensional success vectors on the received business policy or on a single customer representative (See paragraph 94, wherein the learning algorithm features are selected according to business policies of an organization, and paragraph 96, wherein feature selection may be used to reduce dimensionality).  Miller does not expressly disclose business priorities.
Shaffer discloses at least one business priority (See paragraph 87, wherein business priorities are selected to determine an overall rating as a weighted average).
One of ordinary skill in the art would have recognized that applying the known technique of Shaffer would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 6, 13, and 20:  Although Miller discloses a obtaining a rating with respect to one or more multi-dimensional success vectors (See citations above), Miller does not expressly disclose the remaining claim elements.
Shaffer discloses generating the rating across each dimension, wherein the rating corresponds to a customer representative's competency across each dimension 
One of ordinary skill in the art would have recognized that applying the known technique of Shaffer would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 7 and 14:  Although Miller discloses feature selection and dimension reduction with respect to business policies (See citations above), Miller does not expressly disclose the remaining claim elements.
Shaffer discloses wherein obtaining the rating further comprises: generating the rating across only those dimensions of the one or more multi-dimensional success vectors which are deemed to be business priorities (See paragraph 87, wherein a weighted average of rating dimensions is used to determine an overall agent competency rating, and wherein a given dimension may implicitly be weighted as 0).
One of ordinary skill in the art would have recognized that applying the known technique of Shaffer would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623